Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 14, 2022

The Court of Appeals hereby passes the following order:

A22A0240. MADDOCK v. ADAMS.

      We granted discretionary appellate review of an order in this contempt
proceeding associated with a domestic relations case. Upon closer review, we have
determined that the order in question is not in fact a contempt order and,
consequently, we lack jurisdiction over this interlocutory appeal.


      The order on appeal addressed appellant Gregory G. Maddock’s failure to bring
to a hearing evidence of his compliance with obligations imposed by earlier orders.
In the order, the trial court continued the compliance hearing until a future date and
ordered Maddock, by that date, to pay a lump sum to appellee Kimberly Kelli Adams
to resolve various of his outstanding obligations. The trial court held that if Maddock
paid the lump sum by that future date the compliance hearing would be canceled, but
that if he did not pay that amount by that date the compliance hearing would proceed
and he would have to explain his non-compliance. The trial court also warned
Maddock that such non-compliance might lead to future contempt sanctions.


      This order was interlocutory. It is clear from the order that the compliance
hearing had not concluded and the trial court had not completed its assessment of
Maddock’s compliance with his various obligations. The order gave Maddock the
choice of demonstrating his compliance through the lump sum payment or explaining
his non-compliance when the hearing continued. Notably, the order neither found
Maddock in wilful contempt nor imposed upon him a punishment for contempt. See
American Med. Security Group v. Parker, 284 Ga. 102, 104 (5) (663 SE2d 697)
(2008) (“criminal contempt imposes unconditional punishment for prior acts of
contumacy, [and] civil contempt imposes conditional punishment as a means of
coercing future compliance with a prior court order”). Instead, the order contemplated
that Maddock could be subject to such punishment in the future.


      Consequently, the order was not a contempt order and Maddock was not
entitled to immediate appellate review of it under OCGA § 5-6-34 (a) (2). See
American Med. Security Group, 284 Ga. at 106 (7). Instead, to appeal the order, he
was required to follow the interlocutory appeal procedure of OCGA § 5-6-34 (b). See
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996) (“a party appealing an
interlocutory order must comply with the requirements of OCGA § 5-6-34 (b),
irrespective of whether the appeal is brought pursuant to OCGA § 5-6-35[, the
discretionary appeal statute]”). Because Maddock “failed to follow the required
interlocutory procedure, we are without jurisdiction to hear the merits of his appeal.”
Bailey, supra at 833.


      We therefore DISMISS the appeal.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/14/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.